EXHIBIT 1 JOINT FILING AGREEMENT In accordance with Rule13d-1(k)under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the common shares, par value $1.00 per share, of Alterra Capital Holdings Limited, and that this Joint Filing Agreement be included as an Exhibitto such joint filing. This Joint Filing Agreement may be executed in one or more counterparts, and each such counterpart shall be an original but all of which, taken together, shall constitute but one and the same agreement. IN WITNESS WHEREOF, the undersigned hereby execute this Joint Filing Agreement as of this 19th day of May 2010. TRIDENT III, L.P. By: Stone Point Capital LLC, as manager By: /s/ David Wermuth Name: David Wermuth Title: Principal TRIDENT III PROFESSIONALS FUND, L.P. By: Stone Point Capital LLC, as manager By: /s/ David Wermuth Name: David Wermuth Title: Principal TRIDENT CAPITAL III, L.P. By: DW Trident GP, LLC, a general partner By: /s/ David Wermuth Name: David Wermuth Title: Sole Member STONE POINT GP LTD. By: /s/ David Wermuth Name: David Wermuth Title: Director STONE POINT CAPITAL LLC By: /s/ David Wermuth Name: David Wermuth Title: Principal
